In an action to recover for goods sold and delivered, defendant appeals, as limited by his brief, from stated portions of a judgment of the Supreme Court, Nassau County (Delin, J.), entered January 12, 1982, which, after a nonjury trial, inter alia, awarded plaintiffs the principal sum of $50,949.80. Judgment modified, on the facts, by reducing the principal sum awarded to $40,745.17. As so modified, judgment affirmed insofar as appealed from, without costs or disbursements. In this action in which plaintiffs sought to recover moneys due for the sale and delivery of cookware by plaintiffs to defendant, the trial court awarded plaintiffs the principal sum of $50,949.80. This sum represented (1) moneys due for the sale and delivery of merchandise to defendant on his Long Island account with plaintiffs, totaling $47,103; (2) factory increases in the price of cookware sold and delivered in Italy, on behalf of defendant, totaling $2,924.80; and (3) advances on insurance claims paid to defendant, totaling $992.00. A reduction in the award is warranted based on the evidence presented at trial. Plaintiffs established that the moneys actually due them for the goods sold to defendant on his Long Island account amounted to $47,102.87 and not $47,103 as awarded. Further, the award must be reduced *1009by $2,924.80 since plaintiffs failed to establish that there had been any factory increases in the price of the cookware sold and delivered in Italy. Moreover, defendant was entitled to a deduction in the amount of $7,279.70, which represented a debt owed to plaintiffs by defendant’s brother, but which had been improperly charged to one of defendant’s accounts with plaintiffs. We have considered defendant’s other contentions and find them to be without merit. Bracken, J. P., Brown, Niehoff and Rubin, JJ., concur.